Name: Commission Regulation (EEC) No 1782/86 of 9 June 1986 amending Regulation (EEC) No 765/86 laying down detailed rules for the sale of butter from intervention stock for export to certain destinations
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 10 . 6 . 86 Official Journal of the European Communities No L 155/7 COMMISSION REGULATION (EEC) No 1782/86 of 9 June 1986 amending Regulation (EEC) No 765/86 laying down detailed rules for the sale of butter from intervention stock for export to certain destinations THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 1335/86 (2), and in particular Article 6 (7) thereof, Whereas Commission Regulation (EEC) No 765/86 (3), as amended by Regulation (EEC) No 1326/86 (4), laid down rules for the sale of butter from intervention stocks for export to certain destinations ; whereas Article 5 (2) (d) thereof provides in particular for prices tendered to be expressed in the currency of the Member State in which the butter is put up for sale by tender ; whereas, in view of experience gained, prices tendered should be expressed in the currency of the Member State in whose territory the butter is stored ; Whereas the successful tenderer has a time limit by which to remove the butter sold to him ; whereas the expiry of that time limit coincides with the final date for acceptance by the customs service of the export declara ­ tion for the butter ; whereas, if the time limit for the removal of the butter is exceeded, it may not be exported in accordance with Regulation (EEC) No 765/86 and consequently the intervention agency cannot allow the butter to be removed ; whereas that entails, in accordance with the third subparagraph of Article 10 ( 1 ) of the said Regulation, the charging of storage costs for the butter to the successful tenderer for an indefinite period ; whereas, as a consequence, provision should be made, where the butter is not removed before the time limit laid down, for the sale to be cancelled and the third subparagraph of Article 10 ( 1 ) of Regulation (EEC) No 765/86 to be amended accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 765/86 is hereby amended as follows : 1 . Article 5 (2) (d) is replaced by the following : '(d) the price tendered per tonne of butter, not in ­ cluding domestic taxes, ex-cold storage depot, expressed in the currency of the Member State in whose territory the butter is stored 2. The third subparagraph of Article 10 ( 1 ) is replaced by the following : 'Where the butter is not removed before the time limit laid down in the first subparagraph, in addition to the loss of the security as provided for in Article 6 ( 1 ), the sale shall be cancelled.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 9 June 1986. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148, 28 . 6 . 1968, p. 13 . 0 OJ No L 119, 8 . 5. 1986, p. 19 . 0 OJ No L 72, 15 . 3 . 1986, p. 11 . (j OJ No L 117, 6 . 5 . 1986, p. 16 .